DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 26th, 2021 have been fully considered but they are not persuasive.
Applicant’s argument that Tanaka fails to disclose the housing has a channel in a distal portion of the housing is not found persuasive.  The Examiner has taken the position that distal is considered away from the patient.  Applicant’s claims do not set forth the parameters of what is considered “distal” or “proximal” using reference point(s) or anatomic landmarks to set the condition for what can  be considered “distal”.  As a result, the Examiner maintains their position that the channel (138, figure 40) and the cover (26) are in a distal portion of the housing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2015/0202051).
 	Regarding claim 15, Tanaka et al. disclose an implant (8) comprising a housing (12); a blade (14) having a retracted position (figure 7) in the housing (¶79) and an extended position (figures 8-9) where the blade extends outwardly from the housing (¶79); and a blade actuating component (80 + “drive nut of fixation plate” ¶87) comprising a driven shaft portion (“drive nut…” ¶87) and a blade engaging portion (80);
wherein the blade actuating component can move the blade between the retracted position and the extended position (figures 7-9, ¶79 and ¶87); wherein the housing has a distal portion including a channel (138) and a cover (26) configured to be received in the channel (figure 40); wherein the blade actuating component includes a proximal end and a distal end (figure 40); and wherein the distal end of the blade actuating component includes a notch (82) configured to receive the cover (figure 40). 	Regarding claim 16, Tanaka et al. disclose the blade engaging portion of the blade actuating component has a substantially U-shaped configuration (figure 16) defined at least in part by a superior surface (96, figures 16-17, ¶91) and an inferior surface (98, figure 17, ¶91). 	Regarding claim 17, Tanaka et al. disclose the superior surface and the
inferior surface of the blade actuating component are oriented generally at an angle
with respect to one another to align with a lordotic angle of the implant (¶109). 	Regrading claim 18, Tanaka et al. disclose the blade actuating component
includes a driven end (88) that is disposed outside of the housing (12) when the blade is in the retracted position (figure 7), and wherein the blade transitions from the retracted position to the extended position when a force is applied to the driven end (¶79, ¶87). 	Regarding claim 19, Tanaka et al. disclose when the blade is in the extended position, the driven end of the blade actuating component is disposed inside of the housing (figures 8-9). 	Regarding claim 20, Tanaka et al. disclose a second blade (“bottom” blade 14), the first blade extending in a superior direction from the housing in the extended
position and the second blade extending in an inferior direction from the housing in
the extended position (figures 8-10,  (figures 8-10, 30-31, 38, 44).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775